Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Comment –Terminal Disclaimer
The terminal disclaimer filed on 12/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,702,215, US 9,119,528, US 11,026,640, and US 16/884,542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 54-64, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a non-transitory computer readable medium for storing instructions that when executed perform a method of activating hypoglycemic indicators based on sensor data derived from one or more signals received from a transcutaneous analyte sensor, the method comprising: evaluating sensor data to determine whether a real time glucose value meets one or more user settable first criteria; evaluating sensor data to determine whether a predicted glucose value meets one or more non user settable second criteria; and providing an output including a first glycemic indicator if the one or more user settable first criteria is met, and providing an output 

Regarding claims 65-80, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a system for providing a glycemic output, the system comprising: -3-Application No.: 16/884,593 Filing Date:May 27, 2020 one or more processors; and at least one memory storing instructions that when executed by at least one of the one or more processors is configured to: evaluate sensor data derived from a transcutaneous glucose sensor indicative of a glucose value to determine whether a real time glucose value meets a first threshold that is settable; evaluate sensor data derived from the transcutaneous glucose sensor indicative of a glucose value to determine whether a second real time glucose value meets a second threshold that is non user settable; evaluate sensor data derived from the transcutaneous glucose sensor indicative of a glucose value to determine whether a predicted glucose value meets the second threshold that is non user settable; and provide an output based on the evaluating, the output comprising at least one of a first glycemic indicator if the first real time glucose value meets the first threshold, a second glycemic indicator if the second real time glucose value meets the second threshold, or a third glycemic indicator 

Regarding claim 81, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a receiver device for receiving sensor data from an analyte sensor and providing a glycemic output, the receiver device comprising: one or more processors; and at least one memory storing instructions that when executed by at least one of the one or more processors is configured to: evaluate sensor data derived from a transcutaneous glucose sensor indicative of a glucose value to determine whether a real time glucose value meets a first threshold that is settable; evaluate sensor data derived from the transcutaneous glucose sensor indicative of a glucose value to determine whether a second real time glucose value meets a second threshold that is non user settable; evaluate sensor data derived from the transcutaneous glucose sensor indicative of a glucose value to determine whether a predicted glucose value meets the second threshold that is non user settable; and provide an output based on the evaluating, the output comprising at least one of (i) a first glycemic indicator if the first real time glucose value meets the first threshold, (ii) a second glycemic indicator if the second real time glucose value meets the second threshold or 

Regarding claim 82, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an apparatus for receiving sensor data from a transcutaneous glucose sensor and providing a glycemic output, the receiver device comprising: one or more processors; and at least one memory storing instructions that when executed by at least one of the one or more processors is configured to: evaluate sensor data derived from the transcutaneous glucose sensor indicative of a glucose value to determine whether a real time glucose value meets a first threshold that is settable; -6-Application No.: 16/884,593 Filing Date:May 27, 2020 evaluate sensor data derived from the transcutaneous glucose sensor indicative of a glucose value to determine whether a second real time glucose value meets a second threshold that is non user settable; evaluate sensor data derived from the transcutaneous glucose sensor indicative of a glucose value to determine whether a predicted glucose value meets the second threshold that is non user settable; and provide an output based on the evaluating, the output comprising at least one of (i) a first glycemic indicator if the first real time glucose value meets the first threshold, (ii) a second glycemic indicator if the second real time glucose value meets 

The closest prior art of Saidara et al. (US 2005/0038332), Cameron et al. (US 2011/0225112), Cinar et al. (US 2011/0106011), Duke et al. (US 2011/0184267), Botvinick et al. (US 2005/0177035), and Harper (US 2011/0193704) fail to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683